                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


TIMOTHY HAUDER,

                      Plaintiff,                                  8:17CV492

       vs.
                                                                   ORDER
THE UNITED STATES SMALL BUSINESS
ADMINISTRATION, LINDA MCMAHON,
Administrator of the Small Business
Administration, in her individual capacity;
and UNKNOWN EMPLOYEES OF THE
SMALL BUSINESS ADMINISTRATION,

                      Defendants.


       Joint Stipulation for Dismissal as to SBA Administrator, Linda McMahon (Filing No.

88) is granted. Defendant Linda McMahon, in her individual capacity, is dismissed with

prejudice with each party in this action to bear its own costs.




       Dated this 10th day of April, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
